DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities, wherein appropriate correction is required:
The claim was amended to recite: “refrigerated products in the room contained within the self-contained refrigerating unit”, in lines 5-6 of the claim. However, it should be noted that the preamble was amended to recite: “refrigerated products contained within a room of the self-contained dispenser”. The recitation in lines 5-6 does not have explicit antecedent basis in the preamble, and should instead be amended to recite --refrigerated products contained within the room of the self-contained dispenser--, to avoid indefiniteness issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2001118134 A)1 in view of Kingham (US 4169356 A).
As per claim 1, Yamazaki discloses a refrigerating unit (circuit inside 102) of a self-contained dispenser (100) of refrigerated products contained within a room (101) of the self-contained dispenser (see figure 1 and paragraph 5 of the translation), the refrigerating unit (circuit inside 102) comprising a primary circuit (108) for recovering and regenerating at least one refrigerating fluid (refrigerant A; see at least paragraph 22 of the translation) and a secondary circuit (112) for recovering and regenerating a heat-transfer fluid (refrigerant B; see at least paragraph 23 of the translation), to allow a thermal exchange between refrigerating fluid (refrigerant A), heat-transfer fluid (refrigerant B) and refrigerated products contained within the room (101) of the self-contained dispenser (100), the refrigerating unit (circuit inside 102) further comprising at least one primary evaporator (106 and 109) in common with respect to the refrigerating fluid (refrigerant A) and to the heat-transfer fluid (refrigerant B) and comprising at least one secondary heat exchanger (110) with respect to the heat-transfer fluid (refrigerant B) and to the refrigerated products in the room (101; see at least paragraphs 5 and 23 of the translation), the primary circuit (108) for recovering and regenerating the refrigerating fluid refrigerant A) being hermetically sealed (described as a “closed circuit” in paragraph 5 of the translation) and at least the primary evaporator (106 and 109) being placed in a suitable room (102, per se) open towards an outside environment (via vents and/or openings) to allow a suitable air circulation (described in paragraph 22 of the translation), natural or forced through a fan (as described in paragraphs 6 and 27 of the translation), wherein the primary circuit (108) for recovering and regenerating the refrigerating fluid (refrigerant A) is composed of a compressor (103), a condenser (104), at least one fan of the condenser (see paragraph 6 of the translation), a lamination member (105) and the primary evaporator (106 and 109), while the secondary circuit (112) for recovering and regenerating the heat-transfer fluid (refrigerant B) is composed of the primary evaporator (106 and 109), the secondary heat exchanger (110), at least one fan (see paragraph 27 of the translation) of the secondary heat exchanger (110) and a pump (111) for circulating the heat-transfer fluid (refrigerant B), the pump (111) for circulating the heat-transfer fluid (refrigerant B) being placed in the room (102) of the primary circuit (108; as shown in figure 1), while the secondary heat exchanger (110) is placed inside the room (101) of the self-contained dispenser (100) for cooling and keeping the products at a controlled temperature (as described in at least paragraphs 4 and 5 of the translation), wherein the refrigerating fluid (refrigerant A) is composed of gas (i.e. ammonia) produced by the anaerobic decomposition (i.e. acidogenesis) of organic material (see at least paragraph 9 of the translation), and the heat-transfer fluid (refrigerant B) is composed of water or of an antifreeze solution (e.g. brine; as described in at least paragraphs 16, 23, 25 and 34 of the translation).
However, Yamazaki may not explicitly disclose a dehydrating filter.
On the other hand, Kingham, directed to a refrigeration system, discloses the use of a filter-drier (37). 
2 
As per (1), it should be noted Kingham teaches that the filter-drier is a conventional piece of equipment which removes any residual moisture from the refrigerant (see column 4, lines 18-26). One of ordinary skill in the art would recognize that said component allows for ensuring the optimal operation of the vapor-compression cycle.  As per (2), one of ordinary skill in the art would recognize that since the prior art of Kingham has successfully implemented its own teachings with regards to the dehydrating filter, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Yamazaki. Said reasonable expectation of success is apparent from the fact that both Yamazaki and Kingham are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yamazaki, and to have modified them with the teachings of Kingham, by having a dehydrating filter (i.e. a filter-drier), in order to remove any residual moisture from the refrigerant, and thereby ensuring the optimal operation of the system, as similarly suggested by Kingham, without yielding unpredictable results.
Response to Arguments
Applicant’s arguments, see pages 3 and 4 of the Remarks, filed on December 20, 2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art teachings of Yamazaki, which disclose a self-contained dispenser of refrigerated products, as now claimed in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yamazaki and its translation were initially made of record by Applicant in the IDS filed on April 29, 2020.  
        2 See MPEP § 2143.